Exhibit 10.1 Dated April 3, 2009 Between Wafergen Bio-Systems Inc and Prima Mahawangsa Sdn Bhd and Expedient Equity Ventures Sdn Bhd and Wafergen Biosystems (M) Sdn Bhd Share Subscription Agreement Proposed subscription of shares in Wafergen Biosystems (M) Sdn Bhd (formerly known as Global Dupleks Sdn Bhd) 1 Share Subscription Agreement | Contents Recitals[INSERT PAGE NUMBER] 1Definitions and Interpretations[INSERT PAGE NUMBER] 1.1Definitions[INSERT PAGE NUMBER] 1.2Interpretation[INSERT PAGE NUMBER] 2.Conditions[INSERT PAGE NUMBER] 2.1Conditions Precedent[INSERT PAGE NUMBER] 2.2Undertaking by the Company[INSERT PAGE NUMBER] 2.3Waiver[INSERT PAGE NUMBER] 2.4Non-fulfillment[INSERT PAGE NUMBER] 3.Share Capital[INSERT PAGE NUMBER] 3.1Subscription for Preference Shares[INSERT PAGE NUMBER] 4.Subscription Completion Date[INSERT PAGE NUMBER] 4A.Utilisation of Funds[INSERT PAGE NUMBER] 5.Undertakings, Warranties and Representations by the Parties[INSERT PAGE NUMBER] 6Put Options[INSERT PAGE
